Case 6:20-cv-01083-ADA Document 34-10 Filed 08/16/21 Page 1 of 4




                     EXHIBIT 7
OS9800-CMM - Alcatel-Lucent OS9800 Chassis Management Module                        https://directmacro.com/os9800-cmm-alcatel-lucent-os98.html
                            Case 6:20-cv-01083-ADA Document 34-10 Filed 08/16/21 Page 2 of 4
               COVID-19 INFORMATION: We're delivering online orders. For priority shipping. Click here to CONTACT US

                                                       .CbllRs://directmacro.com/contact/)


        direct                  m     a c r o-(bnRs://directmacro.com/).



         --            Enter mode l number or key     IQ I                                                                   _(hl.L~:;;:/f di
                                                                                                                             ---Carr--

                             Home (httRs://directmacro.com/) / OS9800-CMM -Alcatel-Lucent OS9800 Chassis Management Module




        OS9800-CMM - Alcatel-Lucent OS9800 C                                                                                   X


        Availability                        IN STOCK                             Please fl 11 out the form below to start
        Part#                               0$9800-CMM                           chatting with the next available agent.
        Manufacturer                        Alcatel-Lucent
        Weight                              5 LBS
        Condition                           Refurbished                           * Name

        Payment                             \/ISA              D<SC<lV..
                                                                ~

                                                                                  * Email


        $296.23                                                                   Phone


        [Qty   l   1                ADDTOCART
                                                                                  Question




                    Expert Team Support
                                Live Chat
                                                                                              Chat    by tawk.to



1 of3                                                                                                                    8/9/2021, 9:58 AM
                                                                                                               WSOU-AR ISTAOOOO 1812
OS9800-CMM -Alcatel-Lucent OS9800 Chassis Management Module              https://directmacro.com/os9800-cmm-alcatel-lucent-os98.html
                      Case 6:20-cv-01083-ADA Document 34-10 Filed 08/16/21 Page 3 of 4
                   (855)          .
                    _    O .(tel.855-483-781 O)
                 483 781


           Request a bulk quantity of OS9800-CMM




                           SUBMIT

             We Accept PO's from Fortune 1000
             Companies, Government Agencies,
             Defense, Universities and schools.




           Product Overview       Technical Sgecs        Reviews     Warranty


        OS9800-CMM Alcatel-Lucent OS9800 Chassis Management Module




        About Direct Macro
        About Us (httgs://directmacro.com/about-us)_
        Blog_(httgs://directmacro.com/blog).
        Terms and Conditions (httgs://directmacro.com/terms).
        Privacy Policy (httgs://directmacro.com/grivacy.::golicy).
        Warranty (httgs://directmacro.com/warranty).


        Customer Service
        My Account (httgs://directmacro.com/customer/account)
        How To Buy (httgs://directmacro.com/how-to-buy)_
        Return Policy (httgs://directmacro.com/return golicy).
        RMA (httgs://directmacro.com/rma)
        Shigging Methods (httgs://directmacro.com/shii:1ging-methods)_

2 of3                                                                                                        8/9/2021, 9:58 AM
                                                                                                    WS0U-ARISTA00001813
OS9800-CMM - Alcatel-Lucent OS9800 Chassis Management Module              https://directmacro.com/os9800-cmm-alcatel-lucent-os98.html
                       Case 6:20-cv-01083-ADA Document 34-10 Filed 08/16/21 Page 4 of 4
        Contact Us (httRs://directmacro.com/contact).


        Contact Us
        700 S. Rosemary Ave, Suite 204-118
        West Palm Beach, FL 33401 USA




        Purchasing
        Hours: M-F 9:00 am to 5:00 pm EST
        orders@directmacro.com (mailto:orders@directmacro.com).

        Technical Support
        Hours: M-F 9:00 am to 5:00 pm EST
        SURROrt@directmacro.com (mailto:SURROrt@directmacro.com).
        (855) 483-7810



        Direct Macro© 2020. All Rights Reserved.

        _(bllgs://www.sho12geram~roved.co VISA                 DISC VER
                                                                 ~
        /reviews/directmacro.com/)




3 of3                                                                                                          8/9/2021, 9:58 AM
                                                                                                     WSOU-AR ISTAOOOO 1814
